Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al. (US PGPUB no. 2013/0248950 A1; hereinafter “Kang”).

In re claim 1, Kang discloses a semiconductor device (fig. 1) (¶ 0047-0093), comprising:
a substrate (100) (¶ 0050);
two source/drain (S/D) regions (105) (¶ 0086) over the substrate 100;
a gate stack (300) (gate stack 300 includes a gate insulating film pattern 110, a work function metal 182, a gate electrode 192, and a mask film pattern 202; ¶ 0049) over the substrate 100 and between the two S/D regions 105;
a spacer layer (140) (¶ 0052, 0073) covering sidewalls of the gate stack (300); 
an S/D contact metal (222, 242) (¶ 0055, 0064) over one of the two S/D regions 105;
a first dielectric layer (160, 170) (¶ 0059, 0062) covering sidewalls of the S/D contact metal (222, 242); and
an inter-layer dielectric (ILD) layer 230 (¶ 0064-0065) covering the first dielectric layer (160, 170), the spacer layer 140, and the gate stack 300, thereby defining a gap 152 (¶ 0056-0057), wherein a first sidewall of the gap is a sidewall of the first dielectric layer (e.g., a sidewall of insulating film 160; hereinafter “SW_160”), a second sidewall of the gap is a sidewall of the spacer layer (e.g., sidewall of 140; hereinafter “SW_140”), 
a top surface of the gap 152 is a bottom surface of the ILD layer 230, and a bottom surface of the gap is either an upper surface of the substrate 100 or an upper surface of a second dielectric layer, 
wherein a material of the first sidewall of the gap (“SW_160”) (e.g., a SiN film; ¶ 0063) is different from materials of the top surface 230 (e.g., a SiO2 film; ¶ 0065) and the bottom surface of the gap 100 (a semiconductor substrate; ¶ 0069), and a material of the second sidewall of the gap (“SW_140”) (e.g., a SiN film; ¶ 0063) is different from the materials of the top surface 230 (e.g., a SiO2 film; ¶ 0065) and the bottom surface of the gap (a semiconductor substrate; ¶ 0069).

In re claim 2, Kang discloses the semiconductor device of claim 1 (fig. 1) (¶ 0047-0093), wherein the bottom surface of the gap 152 is the upper surface of the substrate 100, and the top surface of the gap (i.e., bottom surface of layer 230 is the top surface of the gap 152) includes silicon oxide, silicon nitride, silicon oxynitride, or silicon carbonitride.

In re claim 3, Kang discloses the semiconductor device of claim 1 (fig. 1) (¶ 0047-0093), wherein the second sidewall of the gap (“SW_140”) includes silicon oxide, aluminum oxide, silicon nitride (¶ 0063), silicon oxynitride, silicon carbonitride, or silicon carbon oxynitride. 

In re claim 4, Kang discloses the semiconductor device of claim 1 (fig. 1) (¶ 0047-0093), wherein the first sidewall of the gap (“SW_160”) includes silicon oxide, aluminum oxide, silicon nitride (¶ 0063), silicon oxynitride, silicon carbonitride, or silicon carbon oxynitride.

In re claim 5, Kang discloses the semiconductor device of claim 1 (fig. 1) (¶ 0047-0093), wherein the first sidewall of the gap (“SW_160”) and the second sidewall of the gap (“SW_140”) include same material (¶ 0063).

In re claim 7, Kang discloses the semiconductor device of claim 1 (fig. 1) (¶ 0047-0093)

Regarding claim limitation, wherein the bottom surface includes silicon oxide, silicon nitride, silicon oxynitride, or silicon carbonitride is a conditional limitation. Because, claim 1 upon which this claim depends recites a bottom surface of the gap in an alternative (e.g., “a bottom surface of the gap is either an upper surface of the substrate or an upper surface of a second dielectric layer”). When the bottom surface of the gap is an upper surface of the substrate, the portion of the claim limitation “the bottom surface includes silicon oxide, silicon nitride, silicon oxynitride, or silicon carbonitride” in this claim becomes optional.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang, as applied to claim 1 above and further in view of Kuo et al. (US Patent no. 9,685,533 B1; hereinafter “Kuo”).

In re claim 6, Kang discloses the semiconductor device of claim 1 outlined above.
Kang does not expressly disclose:
wherein the first sidewall of the gap and the second sidewall of the gap include different materials. In other words, Kang does not expressly disclose the spacer layer and the CES layer include different material compositions.
In the same field of endeavor, Kuo discloses a transistor (fig. 8) comprising a spacer layer (131a) (col. 4, lines 53-59) and the CES layer (150) (col. 8, L. 7-16) wherein the spacer layer (131a) and the CES layer (150) include different material compositions (spacer layer 131a includes silicon carbonitride, SiCN; col. 4, lines 53-59 and the CES layer 150 includes one of a SiOCN film, SiCN film, SiN film, SiO.sub.2 film; col. 6, lines 15-33).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the seal spacer of Kang with a seal spacer including SiCN and the CES layer including a SiOCN film as taught by Kuo. One would have been motivated to do so as Kuo teaches SiCN material has better resistance against the oxygen-based etch process which may be used in the processing steps of the transistor (see col. 4, lines 53-59) and SiOCN material has poor resistance against the oxygen-based etch process in comparison to SiCN. This resistance difference provides considerable selectivity in the oxygen-based etch process (col. 5, L. 5-15 of Kuo).
The combined teachings of Kang and Kuo disclose wherein the first sidewall of the gap and the second sidewall of the gap include different materials.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang, as applied to claim 1 above and further in view of Wang et al. (US 20180076199 A1; hereinafter “Wang”).

In re claim 8, Kang discloses the semiconductor device of claim 1 (fig. 1) (¶ 0047-0093) outlined above, but does not expressly disclose wherein one of the two S/D regions extends laterally into a region of the substrate that is directly under the gap but not directly under the spacer layer.
In the same field of endeavor, Wang discloses a semiconductor device (fig. 2) (¶ 0045-0046) wherein one of the two S/D regions (160, 170) extends laterally into a region of the substrate 18 that is directly under the gap 135 but not directly under the spacer layer (e.g., spacer layer can be interpreted as a vertical portion of the layer 130 in direct contact with the gate stack 150, 140 or alternately, a vertical portion of the layer 150 in direct contact with the gate electrode 140).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Wang into the device of Kang and adjust the location of S/D region in order to tune the channel length.


Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang, as applied to claim 1 above and further in view of Park et al. (US 20180166319 A1; hereinafter “Park”).

In re Claim 9, Kang discloses the semiconductor device of claim 1 outlined above, but does not expressly disclose the semiconductor device of claim 1, further comprising a semiconductor fin, wherein the two S/D regions and the gate stack are disposed over different portions of the semiconductor fin.
In the same field of endeavor, Park discloses a semiconductor device (figs. 1-11) (¶ 0012, 0020, 0030) comprising a semiconductor fin 10, wherein the two S/D regions 32 and the gate stack 40 are disposed over different portions of the semiconductor fin 10.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Park into the device of Kang in order to improve control of the channel and reduce the leakage current when the FinFET is in its ‘off’ state. This, in turn, enables the use of lower threshold voltages and results in better performance and power (¶ 0003 of Park).


Claim(s) 10-12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Wang et al. (US 20180076199 A1; hereinafter “Wang”).

In re claim 10, Kang discloses a semiconductor device (fig. 1) (¶ 0047-0093), comprising:
a substrate (100) (¶ 0050);
two source/drain (S/D) regions (105) (¶ 0086) over the substrate 100;
a gate stack (300) (gate stack 300 includes a gate insulating film pattern 110, a work function metal 182, a gate electrode 192, and a mask film pattern 202; ¶ 0049) over the substrate 100 and between the two S/D regions 105;
a spacer layer (140) (¶ 0052, 0073) over sidewalls of the gate stack (300); 
an S/D contact metal (222, 242) (¶ 0055, 0064) disposed over and electrically connected to one of the two S/D regions 105;
a first dielectric layer (160, 170) (¶ 0059, 0062) over sidewalls of the S/D contact metal (222, 242); and
an inter-layer dielectric (ILD) layer 230 (¶ 0064-0065) over the first dielectric layer (160, 170), the spacer layer 140, and the gate stack 300, thereby defining a gap 152 (¶ 0056-0057), wherein a first sidewall of the gap is a sidewall of the first dielectric layer (e.g., a sidewall of insulating film 160; hereinafter “SW_160”), a second sidewall of the gap is a sidewall of the spacer layer (e.g., sidewall of 140; hereinafter “SW_140”), 
a top surface of the gap 152 is a bottom surface of the ILD layer 230, and a bottom surface of the gap is either an upper surface of the substrate 100 or an upper surface of a second dielectric layer, 
Kang does not expressly disclose wherein one of the two S/D regions extends laterally into a region of the substrate that is directly under the gap but not directly under the spacer layer.
In the same field of endeavor, Wang discloses a semiconductor device (fig. 2) wherein one of the two S/D regions (160, 170) extends laterally into a region of the substrate 18 that is directly under the gap 135 but not directly under the spacer layer (e.g., spacer layer can be interpreted as a vertical portion of the layer 130 in direct contact with the gate stack 150, 140 or alternately, a vertical portion of the layer 150 in direct contact with the gate electrode 140).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Wang into the device of Kang and adjust the location of S/D region in order to tune the channel length.

In re claim 11, Kang/Wang discloses the semiconductor device of claim 10 outlined above.
Kang further discloses the semiconductor device of claim 10 (fig. 1) (¶ 0047-0093), wherein a material of the first sidewall of the gap (“SW_160”) (e.g., a SiN film; ¶ 0063) is different from materials of the top surface 230 (e.g., a SiO2 film; ¶ 0065) and the bottom surface of the gap 100 (a semiconductor substrate; ¶ 0069), and a material of the second sidewall of the gap (“SW_140”) (e.g., a SiN film; ¶ 0063) is different from the materials of the top surface 230 (e.g., a SiO2 film; ¶ 0065) and the bottom surface of the gap (a semiconductor substrate; ¶ 0069).

In re claim 12, Kang/Wang discloses the semiconductor device of claim 10 outlined above.
Kang further discloses the semiconductor device of claim 10 (fig. 1) (¶ 0047-0093), wherein each of the top surface, the first sidewall, and the second sidewall of the gap includes silicon oxide (¶ 0065; 230 is a SiO2 film), silicon nitride (“SW_160”, “SW_140” are SiN; ¶ 0063), silicon oxynitride, or silicon carbonitride.

Regarding claim limitation, wherein the bottom surface includes silicon oxide, silicon nitride, silicon oxynitride, or silicon carbonitride is a conditional limitation. Because, claim 10 upon which this claim depends recites a bottom surface of the gap in an alternative (e.g., “a bottom surface of the gap is either an upper surface of the substrate or an upper surface of a second dielectric layer”). When the bottom surface of the gap is an upper surface of the substrate, the portion of the claim limitation “the bottom surface includes silicon oxide, silicon nitride, silicon oxynitride, or silicon carbonitride” in this claim becomes optional.

In re claim 16, Kang/Wang discloses the semiconductor device of claim 10 outlined above.
Kang further discloses the semiconductor device of claim 10 (fig. 1) (¶ 0047-0093), wherein the first sidewall of the gap (“SW_160”) and the second sidewall of the gap (“SW_140”) include same material (¶ 0063).

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Wang, as applied to claim 10 above and further in view of Fischer et al. (US PGPUB no. 2008/0157208 A1; hereinafter “Fischer”).

In re claim 13, Kang/Wang discloses the semiconductor device of claim 10 outlined above.
Kang further discloses the semiconductor device of claim 10 (fig. 1) (¶ 0047-0093), wherein the gate stack (300) includes a gate dielectric layer 110 and a gate electrode layer 192 (¶ 0049), a top surface of the S/D contact metal (222, 242) is above a top surface of the gate electrode layer 192.

Kang/Wang does not expressly disclose a bottom surface of the S/D contact metal is below a bottom surface of the gate dielectric layer.
In the same field of endeavor, Fischer discloses a semiconductor device (fig. 1) wherein 
a bottom surface of the S/D contact metal (168) (¶ 0038-0040) is below a bottom surface of the gate dielectric layer 112 (¶ 0036).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Fischer in the device of Kang and form the S/D contact extending below a bottom surface of the gate dielectric layer in order to induce a stress on an adjacent device active region as Fischer teaches stress is most effectively transferred to the channel region of the transistor when the lower portion of the S/D contact is adjacent to channel region (¶ 0064 of Fischer).

In re claim 14, Kang/Wang/Fischer discloses semiconductor device of claim 13 outlined above.
Wang further discloses (fig. 2) wherein a top surface of the first dielectric layer 120 (¶ 0046) and the top surface of the gate electrode layer 140 (¶ 0045) are coplanar.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Wang in the device of Kang/Fischer in order to implement a planarized surface to form middle of line metal contacts.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Wang, as applied to claim 10 above and further in view of Kuo et al. (US Patent no. 9,685,533 B1; hereinafter “Kuo”).

In re claim 15, Kang/Wang discloses the semiconductor device of claim 10 outlined above.
Kang/Wang does not expressly disclose:
wherein the first sidewall of the gap and the second sidewall of the gap include different materials. In other words, Kang does not expressly disclose the spacer layer and the CES layer include different material compositions.
In the same field of endeavor, Kuo discloses a transistor (fig. 8) comprising a spacer layer (131a) (col. 4, lines 53-59) and the CES layer (150) (col. 8, L. 7-16) wherein the spacer layer (131a) and the CES layer (150) include different material compositions (spacer layer 131a includes silicon carbonitride, SiCN; col. 4, lines 53-59 and the CES layer 150 includes one of a SiOCN film, SiCN film, SiN film, SiO.sub.2 film; col. 6, lines 15-33).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the seal spacer of Kang with a seal spacer including SiCN and the CES layer including a SiOCN film as taught by Kuo. One would have been motivated to do so as Kuo teaches SiCN material has better resistance against the oxygen-based etch process which may be used in the processing steps of the transistor (see col. 4, lines 53-59) and SiOCN material has poor resistance against the oxygen-based etch process in comparison to SiCN. This resistance difference provides considerable selectivity in the oxygen-based etch process (col. 5, L. 5-15 of Kuo).
The combined teachings of Kang/Wang and Kuo disclose wherein the first sidewall of the gap and the second sidewall of the gap include different materials.


Claim(s) 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Horak et al. (US 20120199886 A1; hereinafter “Horak”).

In re claim 17, Kang discloses a semiconductor device (fig. 1) (¶ 0047-0093), comprising:
a substrate (100) (¶ 0050);
two source/drain (S/D) regions (105) (¶ 0086) over the substrate 100;
a gate stack (300) (gate stack 300 includes a gate insulating film pattern 110, a work function metal 182, a gate electrode 192, and a mask film pattern 202; ¶ 0049) over the substrate 100 and between the two S/D regions 105;
a spacer layer (140) (¶ 0052, 0073) over sidewalls of the gate stack (300); 
an S/D contact metal (222, 242) (¶ 0055, 0064) disposed over and electrically connected to one of the two S/D regions 105;
a first dielectric layer (160, 170) (¶ 0059, 0062) over sidewalls of the S/D contact metal (222, 242); and
an inter-layer dielectric (ILD) layer 230 (¶ 0064-0065) over the first dielectric layer (160, 170), the spacer layer 140, and the gate stack 300, thereby defining a gap 152 (¶ 0056-0057), wherein a first sidewall of the gap is a sidewall of the first dielectric layer (e.g., a sidewall of insulating film 160; hereinafter “SW_160”), a second sidewall of the gap is a sidewall of the spacer layer (e.g., sidewall of 140; hereinafter “SW_140”), 
a top surface of the gap 152 is a bottom surface of the ILD layer 230, 
wherein the first sidewall of the gap (“SW_160”) includes silicon oxide, aluminum oxide, silicon nitride (¶ 0063), silicon oxynitride, silicon carbonitride, or silicon carbon oxynitride, and the second sidewall of the gap (“SW_140”) includes silicon oxide, aluminum oxide, silicon nitride (¶ 0063), silicon oxynitride, silicon carbonitride, or silicon carbon oxynitride.

Kang does not expressly disclose:
a bottom surface of the gap is an upper surface of a second dielectric layer. 
In the same field of endeavor, Horak discloses a semiconductor device (fig. 11) comprising a gap 548 between the gate stack 114 and the S/D contact 442 (shown in fig. 4; ¶ 0022, 0028) wherein a bottom surface of the gap 548 is an upper surface of a second dielectric layer 1054 (¶ 0036). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Horak into the device of Kang and form a protective spacer underneath the gap in order to prevent damage to gate when sacrificial spacer is removed and to prevent damage to substrate exposed by space (¶ 0036 of Horak).

In re claim 18, Kang/Hoark discloses the semiconductor device of claim 17 outlined above.
Horak discloses wherein the bottom surface of the gap includes a protective spacer 1054. Horak further discloses known materials for protective cap 116 includes silicon nitride (¶ 0030). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ silicon nitride material for the protective spacer 1054 of Horak in order to form an insulating barrier for the gate and the substrate.

In re claim 19, Kang/Hoark discloses the semiconductor device of claim 17 outlined above.
Kang discloses wherein the top surface of the gap (i.e., material of layer 230) includes silicon oxide (¶ 0065), silicon nitride, silicon oxynitride, or silicon carbonitride.


Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Horak, as applied to claim 17 above and further in view of Wang.

In re claim 20, Kang/Hoark discloses the semiconductor device of claim 17 outlined above.
Kang/Horak does not expressly disclose wherein one of the two S/D regions extends laterally into a region of the substrate that is directly under the gap but not directly under the spacer layer.
In the same field of endeavor, Wang discloses a semiconductor device (fig. 2) wherein one of the two S/D regions (160, 170) extends laterally into a region of the substrate 18 that is directly under the gap 135 but not directly under the spacer layer (e.g., spacer layer can be interpreted as a vertical portion of the layer 130 in direct contact with the gate stack 150, 140 or alternately, a vertical portion of the layer 150 in direct contact with the gate electrode 140).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Wang into the device of Kang/Horak and adjust the location of S/D region in order to tune the channel length.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926. The examiner can normally be reached M-F 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571-270-3035; M-F 9am-5pm PST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILUFA RAHIM/Primary Examiner, Art Unit 2893